FILED
                              NOT FOR PUBLICATION                            AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL ENRIQUE TORRES                              No. 12-71599
GUTIERREZ, a.k.a. Daniel Cruzado-
Torres                                             Agency No. A094-999-094

                Petitioner,
                                                   MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

          Miguel Enrique Torres Gutierrez, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination,

based on the uncontested fact that Torres lied in his immigration hearing and

before an asylum officer about his use of a false identity and the location of his

sister. See Singh v. Holder, 638 F.3d 1264, 1271-72 (9th Cir. 2011) (stating “lies

and fraudulent documents when they are no longer necessary for the immediate

escape from persecution do support an adverse inference”); see also Ren v. Holder,

648 F.3d 1079, 1084 (9th Cir. 2011) (agency can rely on factors that reasonably

reflect on the petitioner’s veracity). In the absence of credible testimony, Torres’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Because Torres’s CAT claim is based on the same testimony the BIA found

not credible, and Torres does not point to any evidence that compels the conclusion

that it is more likely than not he will be tortured if returned to Peru, his CAT claim




                                           2                                    12-71599
also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                  3   12-71599